 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    MARGARET CORNIOLA,                                       Case No. 2:18-cv-01081-JCM-GWF
 8                                           Plaintiff,
             v.                                                            ORDER
 9
      PERMOBIL, INC., et al.,
10

11                                       Defendants.
12

13          This matter is before the Court on Defendant’s Motion for Leave to File Amended
14   Answer (ECF No. 35), filed January 18, 2019. To date, no party has responded to this motion
15   and the time for opposition has now passed. LR 7-2(d) states in pertinent part, that “[t]he failure
16   of an opposing party to file points and authorities in response to any motion shall constitute a
17   consent to the granting of the motion.” As a result, the Court will grant the present motion.
18   Accordingly,
19          IT IS HEREBY ORDERED that Defendant’s Motion for Leave to File Amended Answer
20   (ECF No. 35) is granted.
21          IT IS FURTHER ORDERED that the February 20, 2019 hearing scheduled on this
22   motion is vacated.
23          Dated this 14th day of February, 2019.
24

25
                                                              GEORGE FOLEY, JR.
26                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
